 1 Ronald P. Oines (State Bar No. 145016)
   roines@rutan.com
 2 Benjamin C. Deming (State Bar No. 233687)
   bdeming@rutan.com
 3 RUTAN & TUCKER, LLP
   611 Anton Boulevard, Fourteenth Floor
 4 Costa Mesa, California 92626-1931
   Telephone: 714-641-5100
 5 Facsimile: 714-546-9035
 6 Attorneys for Plaintiff
   LOGAN WADE ARCHER
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11 LOGAN WADE ARCHER, an                    Case No. 8:18-cv-00217 RSWL
   individual,                              (DFMx)
12
                Plaintiff,                  STIPULATED PROTECTIVE
13                                          ORDER FOR STANDARD
         vs.                                LITIGATION
14
   SUMMIT PLASTERING, INC, a                [Discovery Document: Referred to
15 California corporation; and DOES 1       Magistrate Judge Douglas F.
   through 10,                              McCormick]
16
                Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

     2705/025351-0004
     12895409.1 a10/03/18                 -1-    STIPULATED PROTECTIVE ORDER
 1 1.          GOOD CAUSE STATEMENT
 2             This is an action for patent infringement and breach of contract. Disclosure
 3 and discovery activity in this action are likely to involve production of confidential,
 4 proprietary, or private information relating to manufacturing processes, identity of
 5 vendors and customers, details of contracts with vendors and customers, and
 6 financial information relating to costs, revenues, and profits for which special
 7 protection from public disclosure and from use for any purpose other than
 8 prosecuting this litigation may be warranted. Accordingly, the parties hereby
 9 stipulate to and petition the court to enter the following Stipulated Protective Order.
10 The parties acknowledge that this Order does not confer blanket protections on all
11 disclosures or responses to discovery and that the protection it affords from public
12 disclosure and use extends only to the limited information or items that are entitled
13 to confidential treatment under the applicable legal principles. The parties further
14 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
15 Order does not entitle them to file confidential information under seal; Civil Local
16 Rule 79-5 sets forth the procedures that must be followed and the standards that will
17 be applied when a party seeks permission from the court to file material under seal.
18 2.          DEFINITIONS
19             2.1          Challenging Party: a Party or Non-Party that challenges the designation
20 of information or items under this Order.
21             2.2          “CONFIDENTIAL” Information or Items: information (regardless of
22 how it is generated, stored or maintained) or tangible things that qualify for
23 protection under Federal Rule of Civil Procedure 26(c).
24             2.3          Counsel (without qualifier): Outside Counsel of Record and House
25 Counsel (as well as their support staff).
26             2.4          Designating Party: a Party or Non-Party that designates information or
27 items that it produces in disclosures or in responses to discovery as
28 “CONFIDENTIAL.”

     2705/025351-0004
     12895409.1 a10/03/18                               -2-     STIPULATED PROTECTIVE ORDER
 1             2.5          Disclosure or Discovery Material: all items or information, regardless
 2 of the medium or manner in which it is generated, stored, or maintained (including,
 3 among other things, testimony, transcripts, and tangible things), that are produced or
 4 generated in disclosures or responses to discovery in this matter.
 5             2.6          Expert: a person with specialized knowledge or experience in a matter
 6 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 7 an expert witness or as a consultant in this action.
 8             2.7          House Counsel: attorneys who are employees of a party to this action.
 9 House Counsel does not include Outside Counsel of Record or any other outside
10 counsel.
11             2.8          Non-Party: any natural person, partnership, corporation, association,
12 or other legal entity not named as a Party to this action.
13             2.9          Outside Counsel of Record: attorneys who are not employees of a party
14 to this action but are retained to represent or advise a party to this action and have
15 appeared in this action on behalf of that party or are affiliated with a law firm which
16 has appeared on behalf of that party.
17             2.10 Party: any party to this action, including all of its officers, directors,
18 employees, consultants, retained experts, and Outside Counsel of Record (and their
19 support staffs).
20             2.11 Producing Party: a Party or Non-Party that produces Disclosure or
21 Discovery Material in this action.
22             2.12 Professional Vendors: persons or entities that provide litigation support
23 services (e.g., photocopying, videotaping, translating, preparing exhibits or
24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
25 and their employees and subcontractors.
26             2.13 Protected Material:           any Disclosure or Discovery Material that is
27 designated as “CONFIDENTIAL.”
28             2.14 Receiving Party: a Party that receives Disclosure or Discovery Material

     2705/025351-0004
     12895409.1 a10/03/18                               -3-    STIPULATED PROTECTIVE ORDER
 1 from a Producing Party.
 2 3.          SCOPE
 3             The protections conferred by this Stipulation and Order cover not only
 4 Protected Material (as defined above), but also (1) any information copied or
 5 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 6 compilations of Protected Material; and (3) any testimony, conversations, or
 7 presentations by Parties or their Counsel that might reveal Protected Material.
 8 However, the protections conferred by this Stipulation and Order do not cover the
 9 following information: (a) any information that is in the public domain at the time
10 of disclosure to a Receiving Party or becomes part of the public domain after its
11 disclosure to a Receiving Party as a result of publication not involving a violation of
12 this Order, including becoming part of the public record through trial or otherwise;
13 and (b) any information known to the Receiving Party prior to the disclosure or
14 obtained by the Receiving Party after the disclosure from a source who obtained the
15 information lawfully and under no obligation of confidentiality to the Designating
16 Party. Any use of Protected Material at trial shall be governed by a separate
17 agreement or order.
18 4.          DURATION
19             Even after final disposition of this litigation, the confidentiality obligations
20 imposed by this Order shall remain in effect until a Designating Party agrees
21 otherwise in writing or a court order otherwise directs. Final disposition shall be
22 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
23 or without prejudice; and (2) final judgment herein after the completion and
24 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
25 including the time limits for filing any motions or applications for extension of time
26 pursuant to applicable law.
27 5.          DESIGNATING PROTECTED MATERIAL
28             5.1          Exercise of Restraint and Care in Designating Material for Protection.

     2705/025351-0004
     12895409.1 a10/03/18                               -4-    STIPULATED PROTECTIVE ORDER
 1 Each Party or Non-Party that designates information or items for protection under
 2 this Order must take care to limit any such designation to specific material that
 3 qualifies under the appropriate standards. The Designating Party must designate for
 4 protection only those parts of material, documents, items, or oral or written
 5 communications that qualify – so that other portions of the material, documents,
 6 items, or communications for which protection is not warranted are not swept
 7 unjustifiably within the ambit of this Order.
 8             Mass, indiscriminate, or routinized designations are prohibited. Designations
 9 that are shown to be clearly unjustified or that have been made for an improper
10 purpose (e.g., to unnecessarily encumber or retard the case development process or
11 to impose unnecessary expenses and burdens on other parties) expose the
12 Designating Party to sanctions.
13             If it comes to a Designating Party’s attention that information or items that it
14 designated for protection do not qualify for protection, that Designating Party must
15 promptly notify all other Parties that it is withdrawing the mistaken designation.
16             5.2          Manner and Timing of Designations. Except as otherwise provided in
17 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
18 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
19 under this Order must be clearly so designated before the material is disclosed or
20 produced.
21             Designation in conformity with this Order requires:
22                   (a)      for information in documentary form (e.g., paper or electronic
23 documents, but excluding transcripts of depositions or other pretrial or trial
24 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
25 page that contains protected material. If only a portion or portions of the material
26 on a page qualifies for protection, the Producing Party also must clearly identify the
27 protected portion(s) (e.g., by making appropriate markings in the margins).
28 A Party or Non-Party that makes original documents or materials available for

     2705/025351-0004
     12895409.1 a10/03/18                             -5-    STIPULATED PROTECTIVE ORDER
 1 inspection need not designate them for protection until after the inspecting Party has
 2 indicated which material it would like copied and produced. During the inspection
 3 and before the designation, all of the material made available for inspection shall be
 4 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 5 documents it wants copied and produced, the Producing Party must determine which
 6 documents, or portions thereof, qualify for protection under this Order. Then, before
 7 producing the specified documents, the Producing Party must affix the
 8 “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
 9 portion or portions of the material on a page qualifies for protection, the Producing
10 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
11 markings in the margins).
12                   (b)      for testimony given in deposition or in other pretrial or trial
13 proceedings, that the Designating Party identify on the record, before the close of
14 the deposition, hearing, or other proceeding, all protected testimony.
15                   (c) for information produced in some form other than documentary and
16 for any other tangible items, that the Producing Party affix in a prominent place on
17 the exterior of the container or containers in which the information or item is stored
18 the legend “CONFIDENTIAL.” If only a portion or portions of the information or
19 item warrant protection, the Producing Party, to the extent practicable, shall identify
20 the protected portion(s).
21             5.3          Inadvertent Failures to Designate. If timely corrected, an inadvertent
22 failure to designate qualified information or items does not, standing alone, waive
23 the Designating Party’s right to secure protection under this Order for such material.
24 Upon timely correction of a designation, the Receiving Party must make reasonable
25 efforts to assure that the material is treated in accordance with the provisions of this
26 Order.
27 6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
28             6.1          Timing of Challenges.    Any Party or Non-Party may challenge a

     2705/025351-0004
     12895409.1 a10/03/18                               -6-    STIPULATED PROTECTIVE ORDER
 1 designation of confidentiality at any time.                  Unless a prompt challenge to a
 2 Designating Party’s confidentiality designation is necessary to avoid foreseeable,
 3 substantial unfairness, unnecessary economic burdens, or a significant disruption or
 4 delay of the litigation, a Party does not waive its right to challenge a confidentiality
 5 designation by electing not to mount a challenge promptly after the original
 6 designation is disclosed.
 7             6.2          Meet and Confer. The Challenging Party shall initiate the dispute
 8 resolution process by providing written notice of each designation it is challenging
 9 and describing the basis for each challenge. To avoid ambiguity as to whether a
10 challenge has been made, the written notice must recite that the challenge to
11 confidentiality is being made in accordance with this specific paragraph of the
12 Protective Order. The parties shall attempt to resolve each challenge in good faith
13 and must begin the process by conferring directly (in voice to voice dialogue; other
14 forms of communication are not sufficient) within 14 days of the date of service of
15 notice. In conferring, the Challenging Party must explain the basis for its belief that
16 the confidentiality designation was not proper and must give the Designating Party
17 an opportunity to review the designated material, to reconsider the circumstances,
18 and, if no change in designation is offered, to explain the basis for the chosen
19 designation. A Challenging Party may proceed to the next stage of the challenge
20 process only if it has engaged in this meet and confer process first or establishes that
21 the Designating Party is unwilling to participate in the meet and confer process in a
22 timely manner.
23             6.3          Judicial Intervention. If the Parties cannot resolve a challenge without
24 court intervention, the Designating Party shall file and serve a motion to retain
25 confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
26 79-5, if applicable) within 21 days of the initial notice of challenge or within 14 days
27 of the parties agreeing that the meet and confer process will not resolve their dispute,
28 whichever is earlier. Each such motion must be accompanied by a competent

     2705/025351-0004
     12895409.1 a10/03/18                               -7-     STIPULATED PROTECTIVE ORDER
 1 declaration affirming that the movant has complied with the meet and confer
 2 requirements imposed in the preceding paragraph. Failure by the Designating Party
 3 to make such a motion including the required declaration within 21 days (or 14 days,
 4 if applicable) shall automatically waive the confidentiality designation for each
 5 challenged designation. In addition, the Challenging Party may file a motion
 6 challenging a confidentiality designation at any time if there is good cause for doing
 7 so, including a challenge to the designation of a deposition transcript or any portions
 8 thereof. Any motion brought pursuant to this provision must be accompanied by a
 9 competent declaration affirming that the movant has complied with the meet and
10 confer requirements imposed by the preceding paragraph.
11             The burden of persuasion in any such challenge proceeding shall be on the
12 Designating Party. Frivolous challenges, and those made for an improper purpose
13 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
14 expose the Challenging Party to sanctions. Unless the Designating Party has waived
15 the confidentiality designation by failing to file a motion to retain confidentiality as
16 described above, all parties shall continue to afford the material in question the level
17 of protection to which it is entitled under the Producing Party’s designation until the
18 court rules on the challenge.
19 7.          ACCESS TO AND USE OF PROTECTED MATERIAL
20             7.1          Basic Principles. A Receiving Party may use Protected Material that is
21 disclosed or produced by another Party or by a Non-Party in connection with this
22 case only for prosecuting, defending, or attempting to settle this litigation. Such
23 Protected Material may be disclosed only to the categories of persons and under the
24 conditions described in this Order. When the litigation has been terminated, a
25 Receiving Party must comply with the provisions of section 13 below (FINAL
26 DISPOSITION).
27             Protected Material must be stored and maintained by a Receiving Party at a
28 location and in a secure manner that ensures that access is limited to the persons

     2705/025351-0004
     12895409.1 a10/03/18                               -8-    STIPULATED PROTECTIVE ORDER
 1 authorized under this Order.
 2             7.2          Disclosure of “CONFIDENTIAL” Information or Items.             Unless
 3 otherwise ordered by the court or permitted in writing by the Designating Party, a
 4 Receiving                Party   may   disclose   any      information   or   item   designated
 5 “CONFIDENTIAL” only to:
 6                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well
 7 as employees of said Outside Counsel of Record to whom it is reasonably necessary
 8 to disclose the information for this litigation and who have signed the
 9 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
10 A;
11                   (b) the officers, directors, and employees (including House Counsel) of
12 the Receiving Party to whom disclosure is reasonably necessary for this litigation
13 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
14 A);
15                   (c) Experts (as defined in this Order) of the Receiving Party to whom
16 disclosure is reasonably necessary for this litigation and who have signed the
17 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                   (d) the court and its personnel;
19                   (e) court reporters and their staff, professional jury or trial consultants,
20 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
21 for this litigation and who have signed the “Acknowledgment and Agreement to Be
22 Bound” (Exhibit A);
23                   (f) during their depositions, witnesses in the action to whom disclosure is
24 reasonably necessary and who have signed the “Acknowledgment and Agreement
25 to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
26 ordered by the court. Pages of transcribed deposition testimony or exhibits to
27 depositions that reveal Protected Material must be separately bound by the court
28 reporter and may not be disclosed to anyone except as permitted under this Stipulated

     2705/025351-0004
     12895409.1 a10/03/18                               -9-      STIPULATED PROTECTIVE ORDER
 1 Protective Order.
 2                   (g) the author or recipient of a document containing the information or a
 3 custodian or other person who otherwise possessed or knew the information.
 4 8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 5             IN OTHER LITIGATION
 6             If a Party is served with a subpoena or a court order issued in other litigation
 7 that compels disclosure of any information or items designated in this action as
 8 “CONFIDENTIAL,” that Party must:
 9                   (a) promptly notify in writing the Designating Party. Such notification
10 shall include a copy of the subpoena or court order;
11                   (b) promptly notify in writing the party who caused the subpoena or order
12 to issue in the other litigation that some or all of the material covered by the subpoena
13 or order is subject to this Protective Order. Such notification shall include a copy of
14 this Stipulated Protective Order; and
15                   (c) cooperate with respect to all reasonable procedures sought to be
16 pursued by the Designating Party whose Protected Material may be affected.
17             If the Designating Party timely seeks a protective order, the Party served with
18 the subpoena or court order shall not produce any information designated in this
19 action as “CONFIDENTIAL” before a determination by the court from which the
20 subpoena or order issued, unless the Party has obtained the Designating Party’s
21 permission. The Designating Party shall bear the burden and expense of seeking
22 protection in that court of its confidential material – and nothing in these provisions
23 should be construed as authorizing or encouraging a Receiving Party in this action
24 to disobey a lawful directive from another court.
25 9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26             PRODUCED IN THIS LITIGATION
27                   (a) The terms of this Order are applicable to information produced by a
28 Non-Party in this action and designated as “CONFIDENTIAL.” Such information

     2705/025351-0004
     12895409.1 a10/03/18                          -10-     STIPULATED PROTECTIVE ORDER
 1 produced by Non-Parties in connection with this litigation is protected by the
 2 remedies and relief provided by this Order. Nothing in these provisions should be
 3 construed as prohibiting a Non-Party from seeking additional protections.
 4                   (b) In the event that a Party is required, by a valid discovery request, to
 5 produce a Non-Party’s confidential information in its possession, and the Party is
 6 subject to an agreement with the Non-Party not to produce the Non-Party’s
 7 confidential information, then the Party shall:
 8                          (1) promptly notify in writing the Requesting Party and the Non-Party
 9 that some or all of the information requested is subject to a confidentiality agreement
10 with a Non-Party;
11                          (2) promptly provide the Non-Party with a copy of the Stipulated
12 Protective Order in this litigation, the relevant discovery request(s), and a reasonably
13 specific description of the information requested; and
14                          (3) make the information requested available for inspection by the
15 Non-Party.
16                   (c) If the Non-Party fails to object or seek a protective order from this
17 court within 14 days of receiving the notice and accompanying information, the
18 Receiving Party may produce the Non-Party’s confidential information responsive
19 to the discovery request. If the Non-Party timely seeks a protective order, the
20 Receiving Party shall not produce any information in its possession or control that
21 is subject to the confidentiality agreement with the Non-Party before a determination
22 by the court. Absent a court order to the contrary, the Non-Party shall bear the
23 burden and expense of seeking protection in this court of its Protected Material.
24 10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
26 Protected Material to any person or in any circumstance not authorized under this
27 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
28 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

     2705/025351-0004
     12895409.1 a10/03/18                              -11-    STIPULATED PROTECTIVE ORDER
 1 to retrieve all unauthorized copies of the Protected Material, (c) inform the person
 2 or persons to whom unauthorized disclosures were made of all the terms of this
 3 Order, and (d) request such person or persons to execute the “Acknowledgment and
 4 Agreement to Be Bound” that is attached hereto as Exhibit A.
 5 11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6             PROTECTED        MATERIAL
 7             When a Producing Party gives notice to Receiving Parties that certain
 8 inadvertently produced material is subject to a claim of privilege or other protection,
 9 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
10 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
11 may be established in an e-discovery order that provides for production without prior
12 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
13 the parties reach an agreement on the effect of disclosure of a communication or
14 information covered by the attorney-client privilege or work product protection, the
15 parties may incorporate their agreement in the stipulated protective order submitted
16 to the court.
17 12.         MISCELLANEOUS
18             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
19 person to seek its modification by the court in the future.
20             12.2 Right to Assert Other Objections. By stipulating to the entry of this
21 Protective Order no Party waives any right it otherwise would have to object to
22 disclosing or producing any information or item on any ground not addressed in this
23 Stipulated Protective Order. Similarly, no Party waives any right to object on any
24 ground to use in evidence of any of the material covered by this Protective Order.
25             12.3 Filing Protected Material.      Without written permission from the
26 Designating Party or a court order secured after appropriate notice to all interested
27 persons, a Party may not file in the public record in this action any Protected
28 Material. A Party that seeks to file under seal any Protected Material must comply

     2705/025351-0004
     12895409.1 a10/03/18                        -12-    STIPULATED PROTECTIVE ORDER
 1 with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant
 2 to a court order authorizing the sealing of the specific Protected Material at issue.
 3 Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
 4 establishing that the Protected Material at issue is privileged, protectable as a trade
 5 secret, or otherwise entitled to protection under the law. If a Receiving Party's
 6 request to file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is
 7 denied by the court, then the Receiving Party may file the information in the public
 8 record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.
 9 13.         FINAL DISPOSITION
10             Within 60 days after the final disposition of this action, as defined in
11 paragraph 4, each Receiving Party must return all Protected Material to the
12 Producing Party or destroy such material. As used in this subdivision, “all Protected
13 Material” includes all copies, abstracts, compilations, summaries, and any other
14 format reproducing or capturing any of the Protected Material.           Whether the
15 Protected Material is returned or destroyed, the Receiving Party must submit a
16 written certification to the Producing Party by the 60 day deadline that (1) identifies
17 (by category, where appropriate) all the Protected Material that was returned or
18 destroyed and (2) affirms that the Receiving Party has not retained any copies,
19 abstracts, compilations, summaries or any other format reproducing or capturing any
20 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
21 retain an archival copy of all emails, pleadings, motion papers, trial, deposition, and
22 hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
23 expert reports, attorney work product, and consultant and expert work product, even
24 if such materials contain Protected Material. Any such archival copies that contain
25 or constitute Protected Material remain subject to this Protective Order as set forth
26 in Section 4 (DURATION).
27 //
28 //

     2705/025351-0004
     12895409.1 a10/03/18                      -13-   STIPULATED PROTECTIVE ORDER
 1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3 Dated: October 5, 2018                        RUTAN & TUCKER, LLP
                                                 RONALD P. OINES
 4                                               BENJAMIN C. DEMING
 5
                                                 By:             Benjamin C. Deming
 6                                                        Benjamin C. Deming
                                                          Attorneys for Plaintiff LOGAN WADE
 7                                                        ARCHER
 8
 9
10 Dated: October 5, 2018                            BRAUNSTEIN & BRAUNSTEIN, PC
                                                     CLARK A. BRAUNSTEIN
11                                                   ANNIE BERLIN
12
                                                     By:        Clark A. Braunstein
13                                                         Clark A. Braunstein
                                                           Attorneys for Defendant SUMMIT
14                                                         PLASTERING, INC.
15
16                                 Local Rule 5-4.3.4 Attestation
17             The filer attests that all other signatories listed, and on whose behalf the filing
18 is submitted, concur in the filing’s content and have authorized the filing.
19
   Dated: October 5, 2018                     By: /s/ Benjamin C. Deming
20
21
22 PURSUANT TO STIPULATION, IT IS SO ORDERED.
23
          October 15, 2018
24 Dated: ____________________                       By:
                                                           Hon. David. F. McCormick
25                                                         UNITED STATES MAGISTRATE
                                                           JUDGE
26
27
28

     2705/025351-0004
     12895409.1 a10/03/18                          -14-       STIPULATED PROTECTIVE ORDER
 1                                           EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4             I, _________________________________________ [print or type full
 5 name], declare under penalty of perjury that I have read in its entirety and understand
 6 the Stipulated Protective Order that was issued by the United States District Court
 7 for the Central District of California in the case of Logan Wade Archer v. Summit
 8 Plastering, Inc., Case No. 8:18-cv-00217-RSWL-DFM. I agree to comply with and
 9 to be bound by all the terms of this Stipulated Protective Order and I understand and
10 acknowledge that failure to so comply could expose me to sanctions and punishment
11 in the nature of contempt. I solemnly promise that I will not disclose in any manner
12 any information or item that is subject to this Stipulated Protective Order to any
13 person or entity except in strict compliance with the provisions of this Order.
14             I further agree to submit to the jurisdiction of the United States District Court
15 for the Central District of California for the purpose of enforcing the terms of this
16 Stipulated Protective Order, even if such enforcement proceedings occur after
17 termination of this action.
18
19
20 Date: ____________
21
22 City and State:_________________________________
23
24 Printed name: _______________________________
25
26 Signature: __________________________________
27
28

     2705/025351-0004
     12895409.1 a10/03/18                          -15-    STIPULATED PROTECTIVE ORDER
